El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La demandada, Sucesores de Fantauzzi, es dueña de una central, vía férrea y de un tanque de petróleo, tanque qué alegan los demandantes ocasionó los daños en este caso. El referido tanque estaba montado en un vagón que se encon-traba parado en lo alto de una cuesta, cerca de una pendiente. El tanque estaba puesto en el carro y tenía miles de galo-nes de petróleo. Una noche obscura, y después de un agua-cero, los empleados de la demandada procedieron a mover-este vagón y tanque cargado de petróleo para otro sitio.. Había una pendiente inmediata al lugar de donde empezó a salir el carro y debido a estar mojada la vía el carro em-pezó a correr, pasando el puente y bajando por un declive,. *773dando esto lugar a que se volcara el tanque y vaciara por todas partes el contenido. Parte del contenido cansó da-ños a la propiedad de los demandantes. Otra parte de dicho petróleo penetró por las ventanas de la casa propiedad del padre de los demandantes. La demanda alegaba que el petróleo realmente bañó de pies a cabeza el cuerpo del su-sodicho padre, quien se encontraba allí enfermo, causándole daños y más tarde la muerte. La prueba, sin embargo, es que el petróleo en realidad no lo tocó. El referido padre fa-lleció algunas semanas después, pero la prueba del médico tanto de los demandantes como de la demandada, tiende a demostrar que el susodicho padre era muy viejo y falleció por causas naturales y no debido a ninguna impresión reci-bida al ser bañado por el petróleo. La corte declaró sin lugar la demanda en todos sus particulares y formuló sus conclusiones de hecho y de derecho en favor de los deman-dados.
No encontramos razón alguna para anular la conclusión de la corte inferior en cuanto al hecho de que el- padre de los demandantes falleciera debido a causas naturales y por tanto que el accidente no fue la causa próxima de su muerte. No es necesario considerar con gran minuciosidad el hecho de si los hijos de los demandantes tendrían derecho a daños y perjuicios por la angustia mental del padre. Nos inclina-mos a convenir con la demandada que la compensación por tal sufrimiento mental por lo general sólo se da en adición o agravación de los daños y perjuicios sufridos por la persona misma.
' La corte, sin embargo, también declaró probado que la demandada no fué culpable de negligencia y que era inapli-cable la doctrina de res'ipsa loquitur a los hechos de este caso. La corte manifestó que podría haber aplicado la doc-trina de res ipsa loquitur si la demanda y la tendencia de los demandantes mismos no fuera imputar negligencia directamente. Las citas Louisville & Nashville R. R. Co. v. *774Kitty Comley, L.R.A. 1917 C. 977; San Juan Light v. Requena, 224 U.S. 90 (32 Sup. Ct. 399, 56 L. ed. 680); Chicago, Rock Island, & Pacific Railway Company v. Roger McKone (36 Okl. 41, 127 Pac. 488), 42 L.R.A. (N.S.) 709; Lucid v. DuPont, 199 Fed. 377, y 20 R.C.L. 184 et seq., de ambas partes, más bien nos convencen de que en un caso como el presente sería de aplicación la doctrina de res ipsa loquitur. En otras palabras, que había un aparato que estaba exclu-sivamente bajo el control de la demandada y peligroso y si se permitió que este aparato peligroso se deslizara por la pendiente causando daños, creemos que existiría una pre-sunción de negligencia.
Además, la prueba nos convence de que los empleados de la demandada fueron en realidad negligentes. Era una noche obscura y había llovido y uno de los empleados de la demandada manifestó que sabía que el carro podía desli-zarse al ser puesto en movimiento después de la lluvia. Los empleados de la demandada en.verdad hicieron todo lo que pudieron por parar el carro después de empezar a correr, pero los frenos al parecer no eran suficientes al objeto. Inmediatamente después de salir del sitio donde estaba pa-rado, tenía el carro que cruzar un puente donde los emplea-dos de la demandada nada podían hacer. Llegamos a la conclusión de que la doctrina de res ipsa loquitur es de aplicación; que la demandada no se disculpó; que por el contrario la prueba tiende a demostrar negligencia.
La demanda en este caso comprendía una acción no sólo por la muerte del padre, sino también por los daños y per-juicios causados a la propiedad de los demandantes. Nos inclinamos al parecer de que hubo una indebida acumulación de acciones pero la excepción previa a este efecto formu-lada fue declarada sin lugar por la corte, no habiendo ape-lado la demandada. Que los demandantes pudieron proce-der a virtud de cada causa de acción, vino a ser entonces la ley del caso, y la indebida acumulación, si alguna hubo, *775fué un mero defecto de forma. La reclamación de los de-mandantes por daños y perjuicios a su propiedad ascendía a la suma de $500. La prueba y la opinión de la corte de-muestran que estos daños ascendían a $225. Gomo Remos declarado que la demandada fué culpable de negligencia y toda vez que la propiedad de los demandantes fué perjudi-cada basta este límite, debe revocarse la sentencia apelada y dictarse otra por esta corte a favor de los demandantes por la suma de $225.
Como ésta es una revocación y sólo en parte ban tenido éxito los demandantes, -no impondremos costas.